 Case 1:19-cv-00531-PLM-PJG ECF No. 22 filed 08/21/20 PageID.171 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 CHUKUDI WOMACK ,

        Plaintiff,
                                                    Case No. 1:19-cv-531
 v.
                                                    HONORABLE PAUL L. MALONEY
 JOHN DAVIDS, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendants C.

Cheney, John Davids, and Heidi Washington filed a motion for partial summary judgment. The

matter was referred to the Magistrate Judge, who issued a Report and Recommendation on July

20, 2020, recommending that this Court grant the motion. The Report and Recommendation was

duly served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 20) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Partial Summary Judgment (ECF No.

16) is GRANTED.         Plaintiff’s claims against Defendants Davids and Washington are

DISMISSED.

       IT IS FURTHER ORDERED that Plaintiff’s claims against Defendant Doe are

DISMISSED.
 Case 1:19-cv-00531-PLM-PJG ECF No. 22 filed 08/21/20 PageID.172 Page 2 of 2



       For the same reasons the Court concludes that Plaintiff’s claims are properly dismissed,

the Court also concludes that any issue Plaintiff might raise on appeal would be frivolous.

Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court certifies that an

appeal would not be taken in good faith.



Dated: August 21, 2020                                     /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge




                                              2
